Title: Isaac Smith Sr. to Abigail Adams, 17 June 1778
From: Smith, Isaac Sr.
To: Adams, Abigail



Mrs. Adams
Boston June the 17th. 1778

I send Josiah Spear, the bearer, to inform you of the Agreeable news of the Arrival of Mr. Adams in France.
A London News paper taken Out of a prize from London which Arrived Yesterday att Salem says that Mr. Adams Arrived in France the 15th. Aprill, and brings Accounts that the Commissioners saild Ten days before this Vessell.—I congratulate you on so Agreeable intelligence and are Yr. Uncle &c.,

Isaac Smith

